Citation Nr: 1721557	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial disability rating greater than 10 percent prior to September 13, 2011, 30 percent from September 13, 2011 to May 24, 2016, and 70 percent thereafter for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial disability rating greater than 10 percent for post-concussive syndrome with headaches. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2005 through August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for PTSD and for post concussive syndrome with an evaluation of 10 percent each effective August 21, 2008. The Board subsequently found that the issue of TDIU was raised by the record. 

The Veteran testified before a Decision Review Officer (DRO) and the undersigned Veteran Law Judge (VLJ) in September 2011 and September 2012, respectively.  Transcripts of both hearings are off record. 

The Board previously remanded this claim for further development in May 2014.  There has been substantial compliance with the remand directives, as such the Board proceeds to the merits of the claim.  

Since the Veteran filed his substantive appeal, the RO has increased the evaluation for the Veteran's PTSD.  However, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  In this instance, because the maximum evaluation possible is not assigned to the Veteran's PTSD, the issue remains in controversy for the Board to resolve.   

FINDINGS OF FACT

1.  Prior to September 13, 2011, the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks. 

2. From September 13, 2011 to May 24, 2016, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.

3. After May 24, 2016, the Veteran's PTSD is not manifested by total occupational and social impairment. 

4. The Veteran's headaches are not manifested by prostrating attacks averaging one in 2 months. 

5. The Veteran's service-connected disabilities do not preclude him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 30 percent for PTSD, but no higher, have been met prior to September 13, 2011. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an initial rating of 50 percent for PTSD, but no higher, have been met from September 13, 2011 to May 23, 2016. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for an initial rating in excess of 70 percent after May 24, 2016 have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

4. The criteria for an initial rating in excess of 10 percent for post-concussive syndrome with headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, 4.129, 4.130, diagnostic code 8045-8100 (2016). 

5. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of letters sent in May 2009, March 2011, November 2011, July 2014, and May 2016.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to Veteran outlining the requirements for substantiate his claims, and adjudication thereafter.    

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's relevant VA and private medical records are in the file.  The Veteran was given VA examinations in July 2009, April 2011, September 2011, May 2016, and June 2016.  The examiners' respective reports are of record.  

It is noteworthy, that the VA's duty to assist is not a one-way street. Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  A veteran must cooperate when he is asked for information that is essential in obtaining the evidence to substantiate his claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  To that end, with respect to the Veteran's TDIU claim, the RO sent a notice letter requesting the Veteran to file an Application for Increased Compensation Based on Unemployability or Form 21-8940 in July 2014.  Review of the record shows that the Veteran did not provide the requested information.  Notwithstanding, the VA's duty to assist has been satisfied regarding the TDIU claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  Considering all of the above, the VA's duty to notify and assist has been satisfied. 

Considering the hearing testimony, the Board finds that the undersigned fulfilled the relevant duties to identify the issues and discuss evidence that would substantiate the claims. In this regard, subsequent to this hearing, the appeal was remanded to seek such supportive evidence. See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Increase Rating

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DCs) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).   

A. PTSD

The Veteran's service-connected PTSD is rated under DC 9411, which is part of the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.  He was assigned 10 percent rating prior to September 13, 2011, 30 percent rating from September 13, 2011 to May 24, 2016, and 70 percent rating thereafter. 

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). Although the VA has amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, and replacing it with DSM-V, the amendment is effective August 4, 2014-after the RO certified this case to the Board.  Therefore, DSM-IV is applicable to this case.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale.  GAF scale is used to report the clinician's judgment of the individual's overall level of functioning. The GAF Scale is to be rated with respect only to psychological, social and occupational functioning. See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994). While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207   (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school. A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning. GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

1. Prior to September 2011

In this case, the evidence of record does support an evaluation of 30 percent, but not higher prior to September 13, 2011.  

Treatment records from February 2009 show that the Veteran had insomnias because of frequent nightmares. He reported having intense emotional response when people bring up circumstances relating to his combat. The Veteran stated that he often feels anxious; he lacks patience with people; and he isolates himself to avoid getting angry.  However, the Veteran was able to maintain a full time employment. With respect to his social life, he indicated that he had good relationships with his parents and played the drums in a band.  The examiner noted GAF of 60, which reflects a moderate level of impairment.  Similarly, in May 20009, psychotherapist in VA medical center (VAMC) gave GAF of 55. 

The August 2009 VA examination shows that the Veteran experienced depressed mood daily.  But, he did not have sleep impairment. Nor did he experience panic attacks, memory loss or anxiety.  The Veteran reported having good relationship with family. He plays the drums in a band even though he stated that it was not fun for him as it used to be.  The Veteran had full time employment at that time, and the examiner concluded that he experienced mild decrease in work efficiency and ability to perform occupational tasks only during a period of significant stress.  The examiner assigned a total GAF score of 65.  

Treatment records from January 2011 show that the Veteran suffered from mild to moderate PTSD symptoms and depressive symptoms. To that end, the Veteran reported experiencing flash backs and nightmares.  He further reported feeling detached from people, struggling with anger problems, and having exaggerated startled response.  During this time period, the Veteran was fired from his previous employment and started a new job that paid lower. He reported depressed mood that he attributed to life struggle and loss of interest in activities that he used to enjoy.  

Similarly, treatment records from February 2011reflect that the Veteran had mild symptoms of PTSD. At that time, he was not feeling depressed, but he felt anxious due to his financial circumstances.  

Overall, review of the evidence in the record show that throughout this time period, the Veteran had mild to moderate impairment.  Considering the totality of the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that the level of the Veteran's disability during this period approximates the level of impairment contemplated by a 30 percent rating.  However, there is insufficient evidence to support assignment of a higher 50 percent rating for this time period because the Veteran does not report deuced reliability and productivity. 

2. From September 13, 2011 to May 24, 2016

From September 13, 2011 to May 24, 2016, the Veteran's condition has worsened and there is evidence to support an evaluation of 50 percent, but no higher. 

On September 13, 2011, the Veteran testified at a hearing that he has flashbacks and intrusive thoughts daily.  See DRO hearing transcript at 2.  At that time, the Veteran was working as a store manager, and he described being short with customers and having difficulty interacting with them at least a few times a week.  Id. at 3.  He further testified that he is hypervigilant when driving and he stated that he has daily panic attacks. See DRO hearing transcript 6-8. 

A September 2011 VA examination report shows that the Veteran had recurrent flashbacks, distressing dreams, and intense psychological distress at exposure of things that remind of his combat experience.  He has difficulty falling or staying asleep, as well as concentrating.  The examiner indicated that these symptoms cause social or occupational impairment. 

During the hearing before the undersigned VLJ, the Veteran testified that he continues to have flashback memories on daily basis, which gets him depressed.  See hearing transcript at 2.  At the time of the hearing, the Veteran was no longer with the store that he was working at, and he was employed at a job, where he can keep to himself.  See hearing transcript at 4 

In October 2012, the Veteran submitted a statement from his then girlfriend. She stated that the Veteran experiences nightmares at least twice a week and he gets in depressive phases that are negatively affecting his personal and social life. 

In a statement submitted May 2013, the Veteran indicated that his PTSD symptoms have increased in severity causing him to miss work more frequently.  He further explained that his irritability affects his productivity to an extent where his position has been threatened.    

The Board finds the Veteran's testimony credible and probative with respect to severity of his PTSD symptoms.  In summary, between September 13, 2011 and May 24, 2016, the evidence of record shows frequent nightmares, daily flashbacks, daily panic attacks, and irritability that significantly affect his occupation.  The Veteran also demonstrated avoidant behavior to the extent he testified that he stays to himself at work and avoids socializing with friends.  Considering the totality of the evidence of record, the Board finds that during this period, there is evidence to show that the severity of the Veteran's PTSD symptoms rose to the level contemplated by a 50 percent rating.  

However, the evidence does not support the next higher rating of 70 percent as there is no indication that the Veteran had deficiency in his judgment or thinking. 

3.  After May 24, 2016

With respect to the evaluation after May 24, 2016, the Board finds insufficient evidence to support a higher 100 percent rating.  That is, the most recent VA examination from May 2016 shows that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  But, the exam also shows that the Veteran was able to communicate and comprehend spoken and written language.  His social interaction was found to be routinely appropriate.  The Veteran is always oriented to person, time, place, and situation. There is no indication that he experiences persistent delusions or hallucinations.  Nor is there evidence that the Veteran is in danger of hurting himself or others.  Under these circumstances, a rating in excess of 70 percent is not warranted.  

B. Post-Concussive Syndrome with Headaches

The Veteran's post-concussive syndrome with headaches is currently assigned 10 percent rating under DC 8045-8100.

Hyphenated DCs are used when rating based on one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Residuals of post-concussive syndrome are evaluated under 38 C.F.R. § 4.124a, DC 8045, which states that emotional and behavior dysfunction are to be evaluated under 38 C.F.R. § 4.130 when there is a diagnosis of a mental disorder.  In addition, subjective symptoms and neurological dysfunction, such as headaches, hearing loss or tinnitus, are to be separately evaluated when there is a distinct diagnosis that can be evaluated under another DC. 

In this case, the emotional and behavior dysfunction are rated separately by way of rating assigned to the Veteran's PTSD. The Veteran also has a separate rating for his tinnitus. The only symptom of a post-concussive syndrome that the Veteran complains of is migraine headaches, which is evaluated under DC 8100.  See hearing transcript at 7. 

DC 8100 provides a maximum rating of 50 percent where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Headaches will be rated as 30 percent disabling with characteristic prostrating attacks occurring on an average once a month over last several months. Prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating. 

The rating criteria do not define "prostrating," nor has the U.S. Court of Appeals for Veterans Claims (Court). According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 446-47(2004).

Here, in his initial claim, the Veteran described experiencing headaches, dizziness and blackout. But, as mentioned above, during the hearing before the undersigned VLJ, he has indicated that his condition is primarily manifested by headaches. 

Treatment records from September 2008 reflect that the Veteran complained of daily headaches since the military.  At that time, he was taking ibuprofen for relief and sometimes he would have to lie down

Similarly, treatment records from January 2009 show that the Veteran had several headaches a week that respond well to medication.  In February 2009, the Veteran reported occasional headaches.  

During the July 2009 VA examination, the Veteran reported headaches 3 to 4 times a week, which are associated with nausea, some degree of photophobia, and dizziness, but no vomiting.  At this time, he reported that he hasn't lost any time from work as a result of his headaches 

In September 2011, the Veteran testified that he gets severe headaches at least three to four times a week.  He further testified that somedays the headache would incapacitate him, where he would have to lay down and put a blanket over his ears and sleep.  He can't move his eyes.  He reported missing 2 days of work because of it. 

During the September 2012 hearing before the Board, the Veteran testified that he gets headaches every day, and he has to take medication in the morning to get him through the day.  See hearing transcript at 5. The Veteran further testified that he has no stomach problems related to his headaches. 

Based on this evidence, the Board finds that a rating higher than 10 percent is not warranted.  As noted above, a higher 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over last several months. Here, the Veteran reported no prostrating attack.  To the contrary, he testified that he was able to manage his pain with medication and continue working during his headaches.  Absent a characteristic prostrating attacks occurring at least once a month, a higher rating is not appropriate.  

Therefore, the preponderance of the evidence of record weighs against assigning a rating higher than 10 percent.   

III. Extraschedular 

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence in this case does not show such an exceptional disability picture, which would render the available schedular evaluation for the service-connected disabilities inadequate.  The social and occupational impairment that the Veteran described are contemplated in the rating schedule for PTSD. Similarly, the basic symptoms of headaches that he reported are also contemplated by the rating schedule. In sum, there is no indication that either condition results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181(1998), there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. TDIU	

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  Notwithstanding, even if the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16 (b).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A substantially complete VA Form 21-8940 is required to establish entitlement to TDIU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories. VA Adjudication Manual M21-1 IV.ii.2.F.2.b.

Under the VA Adjudication Manual, when VA Form 21-8940 has not been submitted, the issue of TDIU, whether expressly or reasonably raised, will be denied.

Here, the Board found that the issue of a TDIU was raised by the record in May 2014 and remanded the claim for further development.  The RO sent the Veteran a notice with a request for completion of a Veteran's Application for Increased Compensation Based on Unemployability or Form 21-8940 in July 2014 and May 2016. Unfortunately, the Veteran did not return a completed Form 21-8940 to support his claim.  

However, even if the Veteran had completed the requisite form, there is evidence in the record that shows that the Veteran was employed during the period on appeal. Even if there was any period of unemployment (the Board cannot be sure of the Veteran's employment status as he did not submit the VA Form 21-8940), mere fact that a veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough warrant a TDIU. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), (finding that the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability). In other words, the fact that the Veteran was able to maintain employment shows that he is capable of performing the physical and mental acts required by employment. The Board finds that the competent evidence of record weighs against a finding that the Veteran is unemployable due to the service-connected disabilities. Under these circumstances, the Board finds that a TDIU is not warranted.


ORDER

Entitlement for rating of 30 percent for the Veteran's PTSD prior to September 13, 2011 is granted subject to the criteria applicable to the payment of monetary benefits.  

Entitlement for rating of 50 percent for the Veteran's PTSD between September 13, 2011 and May 23, 2016 is granted subject to the criteria applicable to the payment of monetary benefits.  

Entitlement for rating in excess of 70 percent for the Veteran's PTSD as of May 24, 2016 is denied.

Entitlement for a TDIU is denied. 




____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


